     Case 1:19-cr-00459-WMR-CCB Document 72 Filed 04/21/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA,
                                               CRIMINAL ACTION FILE NO.
                    v.                         1:19-CR-00459-WMR-CCB-1

LUCIOUS D. MACK,

     Defendant.



                                     ORDER
      This matter is before the Court on defense counsel’s Motion to Withdraw as

Attorney. [Doc. 68]. Having considered the Motion, the status of the case, and other

appropriate matters of record, the Court DENIES the Motion and the request of

Defendant’s counsel to withdraw. [Doc. 68].

      IT IS SO ORDERED, this 21st day of April, 2021.




                                         1
